Citation Nr: 1627307	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depressive disorder, anxiety disorder, schizophrenia, alcohol dependence, marijuana dependence, and psychotic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1986 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

As indicated in the decision below, the Veteran has asserted that he has multiple psychiatric disorders.  The issue has therefore been recharacterized more broadly to reflect that the claim encompasses any acquired psychiatric disability for which the Veteran may receive compensation.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Veteran testified at a May 2013 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was reopened and remanded by the Board in April 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As directed by the Board, the AOJ obtained the specified VA medical treatment records, the Veteran's SSA records, and a supplemental medical opinion.   The AOJ then readjudicated the appealed issues and issued a supplemental statement of the case.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).


FINDING OF FACT

The most probative evidence on file establishes that the Veteran  was not diagnosed as having a psychiatric disorder (other than a personality disorder) during the pendency of the appeal. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

In October 2009, March 2010, and June 2010 letters, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for an acquired psychiatric disability. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained the Veteran's service treatment records, military personnel records, identified private treatment records, VA treatment records, Social Security Administration (SSA) records, and lay statements.

The Veteran was afforded VA examinations March 2011, June 2014, and February 2015. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board has previously held in a May 2014 remand that the March 2011 VA examination was inadequate and directed the RO to obtain a new medical opinion as to the nature and etiology of any diagnosed acquired psychiatric disorders.  The RO deemed the June 2014 medical opinion to be inadequate, and scheduled the Veteran for a new VA examination. The February 2015 VA examination was thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The February 2015 VA examiner fully reviewed all medical evidence of record and specifically addressed the Veteran's current psychiatric symptoms and diagnosis, as well as his psychiatric treatment history and numerous prior diagnoses.  As a result, the Board finds the February 2015VA examination to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

There are, however, particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (2015); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f) (2015). 38 C.F.R. § 4.125 (2015) provides that if a diagnosis of a mental disorder does not conform to the Diagnostic and Statistical Manual (Fifth Edition) (DSM-5) or is not supported by findings in an examination report, the report should be returned to the examiner to substantiate the diagnosis. In this case, however, as shown below, there is no adequate current diagnosis of PTSD.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in April 2013 and as such, this claim is governed by DSM-IV.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical disability, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for an Acquired Psychiatric Disorder - Analysis

The Veteran alleges that he has an acquired psychiatric disorder related to service.  He specifically reports that he experienced a military sexual trauma.  He indicated that his section sergeant and his platoon sergeant attempted to rape him while he was taking a shower.  He stated that he fled the bathroom and ran to a linen closet.  He reported that an object fell out of the linen closet and hit him above the eye.  

In a March 2010 VA psychotherapy note, the Veteran's treating psychologist noted that the Veteran had been diagnosed with anxiety disorder NOS, major depressive disorder, alcohol dependence, cannabis dependence, and personality disorder NOS with antisocial and paranoid traits.  She noted that "he appeared to have an agenda when coming into this meeting, and was not open to conflicting findings. He left this writers office angrily when he was told he did not have PTSD. In regards to PTSD symptoms, the veteran reported anxiety but did not demonstrate any anxiety in the room. He stood for the meeting with his back to the door."

The Veteran was afforded a VA PTSD examination in March 2011.  The VA examiner diagnosed the Veteran with alcohol dependence, cannabis abuse, and personality disorder NOS with antisocial features.  The VA examiner noted that the MMPI-2 testing administered to the Veteran indicated overendorsement of symptoms, with the Veteran endorsing significantly more deviant items than psychiatric inpatients, which indicated a non-credible performance.  The VA examiner noted that he erroneously administered the Mississippi Scale, as the Veteran was not in combat.  However, he noted that despite the Veteran's lack of combat experience, the Veteran's Mississippi score was significantly above the cutoff suggested for combat PTSD.  The VA examiner noted that the Veteran's self-report would suggest that he meets the full criteria for PTSD, but that his non-credible performance on the MMPI-2 indicates that his self-report is non-credible.   The VA examiner concluded that "a determination about the extent and severity of the Veteran's symptoms appears grossly exaggerated and cannot be determined without resorting to mere speculation."  The Board notes that this VA examination was deemed inadequate in the May 2014 Board remand, as the VA examiner did not address the other psychiatric disorders diagnosed during the pendency of the claim.

In a May 2011 VA treatment note, the Veteran's treating psychiatrist noted that it  was important for him to not get involved in rendering opinions for VA benefits purposes.  He noted that treating clinicians cannot "promise to be helpful in general to Veteran's when clinicians do this, therefore it is an ethical boundary issue."  The treating physician noted that his last note stated that the Veteran was doing very well.  The Veteran did not mention PTSD symptoms to him, though he noted that the lack of report did not mean that the Veteran did not have them.  He noted that the Veteran reported many PTSD symptoms and severe distress at his VA examination less than three weeks later.  He noted that the VA examination testing instruments were consistent with exaggeration, though he specified that this did not prove exaggeration.  He stated that it would be hard for him to address the Veteran's claim without reference to these issues which might not be helpful to him.  He stated that since it is his job to be helpful to the Veteran, she did not want to involve himself in the VA examination process.

In a September 2011 VA mental health treatment note, the evaluating psychologist noted that the Veteran had some symptoms of PTSD, but opined that those appeared to be only partially attributable to the reported military sexual trauma and more related to being formerly affiliated with illegal behaviors and now attempting to go clean.  The psychologist diagnosed the Veteran with alcohol dependence, marijuana abuse, and personality disorder NOS.

In a November 2011 VA clinical psychiatric evaluation report, the mental health treatment provider noted that the Veteran had reported to another provider that he "was not telling everything" during his recent psychiatric evaluation.  The Veteran explained that some of the things he was asked about were "too personal."  He also stated that he had not been forthright with his other providers.

A January 2012 VA recreation therapy participation note indicated that the Veteran had current diagnoses of depression and schizophrenia.

A November 2012 VA treatment record reported diagnoses of "alcohol dependence, early full remission since February 2012; cannabis abuse or dependence, mostly abstinent; recurrent major depression, severe, with situational symptoms; anxiety disorder NOS; psychosis NOS, reported resolution of hallucinations with risperidone, schizophrenia suggested by neuropsychiatric tests from November 2011, but in-patient behavior in early 2012 and subsequent not showing obvious psychosis."  The record also noted previous diagnosis of personality disorder NOS with antisocial and paranoid features.

An October 2013 VA psychiatric treatment note indicated that the Veteran had the following psychiatric diagnoses: alcohol use disorder, cannabis use disorder, recurrent major depression, anxiety disorder not otherwise specified (NOS), psychosis NOS (rule out paranoid schizophrenia), and a previous diagnosis of personality disorder NOS with antisocial and paranoid features.

A February 2014 VA treatment note listed the Veteran's diagnoses as alcohol use disorder; cannabis use disorder; recurrent major depression; anxiety disorder NOS; and psychosis NOS.

A May 2014 VA treatment record indicated that the Veteran had been diagnosed with alcohol use disorder; cannabis use disorder; recurrent major depression; anxiety disorder NOS; psychosis NOS; and a previous diagnosis of personality disorder NOS with antisocial and paranoid features.  The record noted that the provider must consider that cannabis played a role in the psychosis.  The provider noted that with the Veteran's rather spontaneous improvement, he was less inclined to consider schizophrenia.

In June 2014, the claims file was sent to a VA examiner who was asked to identify all psychiatric disorders present since around October 2009 and provide an opinion as to whether the diagnosed condition is at least as likely as not related to service.  If the VA examiner determined that the Veteran did not have a psychiatric disorder that had previously been diagnosed, he was asked to address the presence of these diagnoses in the VA treatment records.  The VA examiner stated that it was beyond his capacity as an examiner to attempt to qualify how other professionals came to their conclusions regarding a particular diagnosis.  The VA examiner went on to note that "determining any mental health diagnosis, whether PTSD, depression, anxiety, or other mental illness, relies heavily on the accuracy of an individual's self-report. The veteran's self-report was so grossly exaggerated that it was unreliable for determining the possibility of an MST, the presence of legitimate mental health symptoms, or their potential relationship to military service. The veteran claimed a non-credible pattern and severity of mental health symptoms in general, not just with regard to PTSD."

The June 2014 VA examiner also attempted to explain "why there is a discrepancy between treatment providers and what was found during [the Veteran's VA] examination in 2011."  He explained that such a discrepancy is usually due to the fact that there are several important differences between a clinical evaluation conducted for treatment purposes and a forensic evaluation conducted for legal purposes (such as a C&P exam).  He explained that forensic evaluators, such as C&P examiners, generally have access to more sources of information, e.g., Service Treatment Records (STRs); have more time to review relevant private and/or VA treatment records; are able to conduct objective testing; are able to use structured diagnostic interviews which are more accurate than unstructured interviews; do not have to worry about the impact of their diagnosis on the therapeutic alliance; and, scrutinize self-reported symptoms and etiological assumptions, whereas it is often counter-productive for a treating clinician to approach an evaluation with the same level of scrutiny.

The Veteran was afforded a VA examination in February 2015.  The VA examiner diagnosed the Veteran with unspecified personality disorder with antisocial features, and stated that the Veteran does not have any other mental disorder.  The VA examiner noted the Veteran's prior diagnoses of multiple mental disorders and gave an accurate history.  She stated that the Veteran did not meet the criteria for an anxiety, depressive, or psychotic disorder.  She also opined that the Veteran did not meet the criteria for PTSD, and stated that the Veteran's self-report was not credible.  She noted that the Veteran has been inconsistent in his report of psychiatric symptoms.  The VA examiner administered the MMPI-2 test, and noted that the Veteran's "profile suggested that he responded in a highly unusual manner, endorsing many deviant items that even psychiatric inpatients do not endorse."  She opined that that this suggests deliberate exaggeration and potential feigning of mental health symptoms.  She further noted that the Veteran's records show that he has produced three invalid MMPI profiles (March 2011, November 2011, and February 2015 due to significant symptom over-endorsement.    She also noted that there have been numerous inconsistencies in his self-report, particularly with regard to his psychiatric symptoms.  She noted that there are numerous psychiatric diagnoses in his medical record, including psychotic-spectrum diagnoses.  The VA examiner also noted that during the VA examination the Veteran endorsed excessive hand washing, but his hands were not red or chapped.  For these reasons, the VA examiner deemed the Veteran's self-report to be non-credible.

Though the February 2015 VA examiner noted that the Veteran had numerous psychiatric diagnoses in his medical record, she stated that it is beyond her capacity and would be mere speculation for her to comment on how other professionals came to their diagnostic conclusions.  She further noted that the Veteran has been inconsistent in his report of psychiatric symptoms and his self-report was deemed non-credible.

The Board finds that the February 2015 VA examination substantially complied with the Board's April 2015 remand directives.  See Stegall, 11 Vet. App. 268 (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). The opinions expressed within the February 2015 VA examination report considered all the pertinent evidence of record, to include the statements of the Veteran and clinical diagnoses in the VA treatment records, and provided rationales for the opinions stated. The VA examiner diagnosed the Veteran with an unspecified personality disorder with antisocial features, opined that the Veteran does not have a diagnosis of any acquired psychiatric disorder, and provided an adequate rationale to support her opinions.

The medical evidence from the March 2011, June 2014, and February 2015 VA examinations reflects that the Veteran has undergone multiple psychiatric evaluations since filing his claim and has consistently been found by VA examiners not to have any acquired psychiatric disorder.  Instead, the March 2011 and February 2015 VA examiners only diagnosed the Veteran with a personality disorder NOS.  The Veteran's clinical records contain numerous acquired psychiatric diagnoses during the pendency of the present claim, including alcohol dependency, cannabis dependency, anxiety disorder, major depressive disorder, schizophrenia, and psychosis NOS.  However, the Board finds the February 2015 VA examination to be the most probative evidence of record as to the Veteran's diagnosed psychiatric disorders during the pendency of the present claim.  The Board notes that May 2011 VA treatment note and June 2014 VA examination report both indicate that a clinical diagnosis and VA examination diagnosis are made for different purposes, and the VA examination diagnosis will inherently involve greater scrutiny of the Veteran's assertions.  The Board also found persuasive that objective testing has consistently undermined the credibility of the Veteran's self-report.  The Board notes that there have numerous reports of symptom exaggeration, as well as inaccurate or inconsistent self-reports, in the Veteran's VA treatment records and the February 2015 VA examination.  The repeated indications of credibility issues involving the Veteran support the Boards finding that the February 2015 VA examination diagnosis has a greater probative value than the diagnoses in the Veteran's VA treatment records.  

Based on the above, the Board finds the February 2015 VA examination report to be the most probative medical evidence of record, as the VA examiner gave a detailed rationale for each of her conclusions, which were based on an accurate characterization of the evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Therefore, the preponderance of the evidence supports a finding that the Veteran has not met the current disability requirement with respect to his claim for entitlement to service connection for an acquire psychiatric disorder

The Veteran's VA treatment records, March 2011VA examination report and February 2015 VA examination report all contain a diagnosis of personality disorder NOS with antisocial and paranoid traits.  The Board notes that personality disorders are not diseases for VA compensation purposes-i.e., they are not a disability for which service connection may be g ranted.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992) (stating that the "[r]egulatory authority provides that personality disorders will not be considered as disabilities"). However, "disability resulting from a mental disorder that is superimposed upon ... a personality disorder may be service-connected."  38 C.F.R. § 4.127 (2014).  As shown by the discussion above, however, there is no evidence of such superimposition in this case.  Thus, service connection based on the diagnosed personality disorder may not be granted.

The Board also notes that the Veteran has been diagnosed with alcohol dependence and marijuana abuse/dependence.  To the extent that the Veteran intends that his claim include entitlement to service connection for drug or alcohol dependence, service connection cannot be granted for any disease or injury if it is the result of a veteran's own willful misconduct or due to abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a); 38 C.F.R. § 3.301(a).  The abuse of alcohol is defined as the use of alcoholic beverages over time, sufficient to cause disability to, or death of, the user.  38 C.F.R. § 3.301(d).  Drug abuse is defined as the use of illegal drugs (including prescription drugs illegally obtained), the intentional use of drugs for other than the medically intended use, or the use of substances to enjoy their intoxicating effects.  Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  The Board therefore finds that even assuming a diagnosis of substance dependence during the pendency of the claim, service connection on this basis would not be warranted.  While secondary service connection is available for drug and alcohol abuse if such abuse is found to be secondary to a service-connected disease or injury, Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001), the Veteran's only service-connected disability is tinnitus and the Board is denying service connection for an acquired psychiatric disorder in this decision.

For the above reasons, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder must be denied because of the preponderance of the evidence supports a finding that the Veteran does not have a current disability, which is a necessary element for establishing any service connection claim, for an acquired psychiatric disorder or otherwise. 38 C.F.R. § 3.304(f) (2015); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). . The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.         38 U.S.C.A. § 5107(b) (West 2014).



ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


